Citation Nr: 0906219	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1980 to 
November 1980.  He also had several periods of service with 
the Kentucky Army National Guard (ARNG) from July 1980 to 
July 1989 and from September 1989 to August 1991, which 
included a period of active duty in September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In September 2007 the Veteran and his father testified at a 
hearing before the undersigned Veteran's Law Judge.  A copy 
of the transcript of that hearing is of record.

The appeal was previously before the Board in February 2008.  
The Board remanded the claim so that the Veteran could 
receive corrective notice of the standard for the submission 
of new and material evidence.  The case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The October 2001 rating decision that determined that new 
and material evidence was not submitted to reopen the claim 
of entitlement to service connection for sarcoidosis was not 
appealed and is final.

2.  The evidence received since that October 2001 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
sarcoidosis.

3.  Sarcoidosis was not present during the veteran's periods 
of active service or manifested for several years thereafter, 
and is not shown to be otherwise related to active service, 
including an inservice vehicle accident in September 1989. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for sarcoidosis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).

2.  Sarcoidosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in a September 2003 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, and the types of 
evidence that will be obtained by VA.  Letters from July 2006 
and March 2008 provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability. This 
claim was last adjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA examination 
reports, and Social Security Administration records.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so. Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran. See Sanders at 881. Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran first filed for service connection for 
sarcoidosis in December 1999, based on his belief that his 
sarcoidosis was the result of injuries he sustained in a 
September 1989 motor vehicle accident that placed him in a 
coma. 

The RO originally denied the Veteran's claim for service 
connection in an April 2000 rating decision on the basis that 
there was no medical evidence which established a nexus 
between the Veteran's current respiratory condition and his 
in-service automobile accident.  The Veteran did not appeal 
this April 2000 decision and it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

In October 2001 the RO denied the Veteran's claim to reopen a 
claim for service connection for sarcoidosis on the basis 
that the Veteran failed to supply new and material evidence 
that could establish a relationship between his sarcoidosis 
and any disease or injury during military service.  The 
Veteran did not appeal this October 2001 decision and it 
became final, and was the last final decision prior to the 
December 2003 decision that is currently on appeal.  Id.  In 
order to reopen his claim for service connection for 
sarcoidosis the Veteran needed to provide evidence linking 
his current condition to an injury incurred in service.

Evidence available at the time of the October 2001 decision 
included:  the Veteran's service treatment records, an April 
1990 VA examination, VA treatment records from the Lexington 
VAMC from April 1999 to July 2001, an August 2000 VA 
examination report, and a report from the Lexington VAMC from 
January 2001.  The April 1990 VA examination noted that the 
Veteran had a left pneumothorax and bruises to the heart; 
however this examination was prior to the Veteran's 1995 
diagnosis of sarcoidosis.  The August 2000 VA examination was 
focused on examining the Veteran's scars.

Evidence submitted since the October 2001 decision included:  
Social Security Administration records for the Veteran, 
treatment records from the Ireland Army Community Hospital 
from October 1989 to December 1990, Lexington VAMC treatment 
records from October 2001 to October 2008, University of 
Kentucky Hospital records from June 2000 to May 2008, and a 
VA examination from January 2006.

While many of the treatment records submitted since October 
2001 contain information about the Veteran's current 
treatment for sarcoidosis, few pertain to establishing a link 
between his current condition and service, and none suggest 
an etiology.  The January 2006 VA examination is the only new 
evidence that is also material, in that it addresses whether 
the Veteran's sarcoidosis may be related to service.

The January 2006 VA examination gave a brief history that the 
Veteran was diagnosed with sarcoidosis in 1995, and that the 
Veteran was in a motor vehicle accident (MVA) in 1989.  The 
accident resulted in "among other injuries, cardiac 
contusion and hemothorax."  The examiner then stated that 
the Veteran had "no evidence of sarcoidosis during military 
service up until his MVA.  While it is possible something 
about that accident precipitated the onset of sarcoidosis, 
there is little medical literature regarding this phenomenon, 
and as such, it is difficult to state (with available 
evidence) that the relationship between these events (service 
related accident and onset of sarcoidosis) are anything other 
than random chance."  The examiner then concluded that it is 
less likely than not that the Veteran's sarcoidosis is not 
related to his service.  Though the statement by the 
examining physician concluded that the onset of the Veteran's 
sarcoidosis may be the result of chance, it still mentions a 
possibility that "something about that accident precipitated 
the onset of sarcoidosis," and that it was difficult for the 
examiner to state if there was a relationship between the 
sarcoidosis and the MVA.  Thus, the January 2006 VA 
examination presented evidence that related to a previously 
unestablished fact, that is, a link between the Veteran's 
current condition and an injury in service, and furnished a 
reasonable possibility of substantiating the Veteran's claim 
for service connection, by noting the possibility of a 
medical relationship between the MVA and the Veteran's 
sarcoidosis.  Therefore, the Board finds that new and 
material evidence has been presented sufficient to reopen the 
Veteran's claim for service connection. 

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

While the January 2006 VA examination is sufficient to reopen 
the claim, it cannot form the basis of an award of service 
connection for the claimed lung condition.  Though the VA 
examiner stated that it was possible that "something about" 
the MVA may have precipitated the onset of sarcoidosis, and 
that it was difficult for the examiner to state if there was 
a causal relationship, the examiner went on to opine that the 
Veteran's sarcoidosis is less likely than not related to 
military service.  The examiner explained his rationale for 
this opinion, and stated that there is little medical 
literature to support a connection between a motor vehicle 
accident and the onset of sarcoidosis.  

There are extensive treatment records regarding the Veteran's 
sarcoidosis contained in the claims folder, but none present 
an opinion on the etiology other than the January 2006 VA 
examination.  No other treatment records contained in the 
claims file make a connection between the Veteran's 
sarcoidosis and his 1989 motor vehicle accident, or attribute 
the Veteran's sarcoidosis to his 1989 motor vehicle accident.  
A pulmonary clinic consultation note from April 2001, under 
the heading "History of Present Illness", stated the 
Veteran was "exposed to trichloromethane at his job and also 
had a motor vehicle accident with trauma that may have some 
bearing on his current condition, according to the 
[Veteran]."  Though the physician notes what the Veteran 
contests, that the Veteran developed his sarcoidosis as a 
result of the accident, the physician does not indicate that 
this is his opinion, and in fact specifically states that 
this is the opinion of the Veteran.

Also, treatment records indicate that the Veteran was not 
diagnosed with sarcoidosis until a biopsy in 1995, six years 
after his motor vehicle accident, and six years after his 
medical discharge from service.

The Veteran has not been able to provide any evidence linking 
his sarcoidosis to service, or to his 1989 motor vehicle 
accident.  Treatment records contained in the claims folder 
do show that the Veteran was involved in a deadly motor 
vehicle accident in 1989 and that he sustained severe 
injuries.  Current treatment records show that the Veteran 
has had continued treatment for sarcoidosis since as early as 
1995.  However, no medical opinion in the claims folder 
indicates that the Veteran's motor vehicle accident could 
have caused, aggravated, or precipitated his sarcoidosis.  In 
addition, the January 2006 VA examiner, after a review of the 
claims folder and an examination of the Veteran, opined that 
the Veteran's sarcoidosis was less likely than not related to 
his military service.

The Board has considered the Veteran's statements that he was 
healthy before the accident and that the accident caused his 
sarcoidosis, but finds that the question of whether a lung 
condition was incurred in or aggravated during service is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection, and 
there is no doubt to be resolved.  Accordingly, service 
connection for sarcoidosis is denied.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for sarcoidosis is 
reopened.

Entitlement to service connection for sarcoidosis is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


